Citation Nr: 0111778	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cellulitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from June 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
declined to grant a compensable rating for his service-
connected malaria.  By that rating decision, the RO also 
determined that new and material evidence, sufficient to 
reopen a claim of service connection for cellulitis of the 
left leg, had not been submitted.


FINDINGS OF FACT

1.  The January 1946 rating decision denying service 
connection for cellulitis of the left leg is final.

2.  No new evidence concerning cellulitis of the left leg has 
been submitted since the January 1946 denial of service 
connection for such.

3.  There is no current, competent evidence of malaria or 
residuals thereof relative to the veteran.  


CONCLUSIONS OF LAW

1.  A timely appeal was not filed, rendering the January 1946 
decision, denying service connection for cellulitis of the 
left leg, final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for cellulitis of 
the left leg.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  The criteria for a compensable rating for malaria 
residuals have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the veteran under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating his claim.  He was afforded a comprehensive VA 
examination and informed of the type of evidence necessary to 
support his claim by letters, rating decision, and SOC.  In 
view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under the VCAA.  As the 
RO fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993)

Factual Background

The veteran had active service during World War II and his 
service medical records indicate that he was treated for 
cellulitis of the left leg in September, October and November 
1944.  In February 1945, the findings on examination were 
"essentially negative" and the diagnosis was changed to 
"no disease."  The November 1945 physical examination 
findings on service discharge were normal as to the 
extremities, and the presence of cellulitis was not reported 
to be evident.  

By January 1946 rating decision, the veteran was granted 
service connection for malaria, effective November 20, 1945, 
the day following the date of his separation from active 
service.  Since that time, it has been evaluated as zero 
percent disabling.  The RO denied service connection for 
cellulitis of the left leg, as it was not found on discharge 
physical examination.  The veteran did not initiate an appeal 
within one year of that decision, and the decision became 
final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In October 1989, the veteran sought to reopen his claim of 
service connection for cellulitis of the left leg.  By letter 
dated in December 1989, the RO informed him that the January 
1946 decision was final, and that he would have to submit new 
and material evidence in order to reopen his claim. 

In February 1999, he again sought to reopen his claim of 
service connection for cellulitis.  He stated that he 
incurred cellulitis during service in the Asian-Pacific 
theater, was treated at Mobile unit #8 and evacuated to the 
continental U.S.  He also requested a compensable evaluation 
for his service-connected malaria.

In April 1999, the veteran was afforded a VA medical 
examination for infectious, immune, and nutritional 
disabilities.  The examiner indicated that no comments about 
malaria could be found in the veteran's clinical record and 
chart, dating back to January 1986.  The veteran reported 
frequent attacks of fever, night sweats, nightmares, and 
hallucinations during the past half century.  He also 
reported frequent treatment for the disease and that he was 
prescribed quinine in the past year; however, the examiner 
noted there was no mention of quinine in his chart.  The 
examiner noted that the chart revealed that the veteran was 
admitted to the Prescott VA Medical Center in June 1989 for 
sleep apnea, chronic obesity, gout, hypothyroidism, and 
diverticulosis.  On thorough medical examination, including 
blood testing, the examiner found no evidence of 
malnutrition, vitamin deficiency or detectable 
hepatosplenomegaly (enlargement of the liver and spleen); the 
examiner concluded that, despite the veteran's assertions to 
the contrary, there was no evidence of residuals from 
malaria.

By June 1999 rating decision, the RO determined that new and 
material evidence, sufficient to reopen his claim of service 
connection for cellulitis of the left leg, had not been 
submitted.  Further, a compensable evaluation for malaria was 
denied.

Service Connection for Cellulitis of the Left Leg

Law and Regulations

As noted above, the veteran's claim of service connection for 
cellulitis was previously denied in a final January 1946 
rating decision.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

Analysis

The claims file currently contains no medical evidence 
concerning the presence of cellulitis relative to the veteran 
after 1944.  Thus, it naturally follows that no new evidence 
has been received since the final January 1946 rating 
decision.  The veteran's recent assertion that he was treated 
for cellulitis in 1944 is conceded, but the fact remains that 
the disease was found to have subsided with treatment in 
1944, and no such disease was evident thereafter in 1945; 
neither has it been shown to be present clinically in the 
post-service era.  No additional evidence having been 
received, there is no need to proceed with a discussion of 
whether it is material.  See 38 C.F.R. § 3.156(a); Hodge, 
supra.  Moreover, because the claim has not been reopened and 
remains final, there is no need to proceed with the issue of 
service connection.  38 C.F.R. §§ 3.156(a), 20.1103.

Entitlement to a Compensable Evaluation for Malaria

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Malaria is evaluated under 38 C.F.R. § 4.88b, Code 6304.  
Pursuant thereto, a 100 percent evaluation is assigned for 
malaria which is an active disease.  Diagnostic Code 6304 
indicates that the diagnosis of malaria depends on the 
identification of malarial parasites in blood smears.  If the 
veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage must be rated under 
the appropriate system.  38 C.F.R. § 4.88b, Code 6304.

Analysis

The veteran is not now shown by competent, clinical evidence 
to be suffering from any active malaria disease.  Thus, he is 
not entitled to a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Code 6304.

As noted above, the veteran has no current clinical residuals 
stemming from his service-connected malaria.  Therefore, 
there is no need to look to rate residuals such as liver or 
spleen damage under other relevant codes in order to properly 
evaluate the disability.  Id.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran has no residuals from 
malaria or the disease itself.  Accordingly, his claim for an 
increase is denied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 4.3; Gilbert, supra.  


ORDER

No new and material evidence having been received, the claim 
of service connection for cellulitis of the left leg is 
denied.

A compensable evaluation for service-connected malaria is 
denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

